Citation Nr: 0722405	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  04-17 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for a heart disability.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1962 to January 1966.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a January 
2004 rating decision of the Hartford, Connecticut Department 
of Veterans Affairs (VA) Regional Office (RO) which declined 
to reopen the veteran's claim.  A June 2005 videoconference 
hearing was held before the undersigned Acting Veterans Law 
Judge.  A June 2006 Board decision reopened the veteran's 
claim and remanded the case for further development.


FINDING OF FACT

A heart disability was not manifested in service or in the 
first post-service year, and a preponderance of the evidence 
is against a finding that the veteran's current heart 
disability is related to his active service or to any 
incident or complaints therein.


CONCLUSION OF LAW

Service connection for a heart disability is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.        38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is  required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

As noted, the rating decision on appeal is from a claim that 
sought to reopen.  As the June 2006 Board decision granted 
such request, there is no need to belabor the impact of the 
VCAA in that respect.  Regarding the issue of service 
connection for heart disease, the veteran was provided VCAA 
notice by a June 2006 letter.  Although he was provided VCAA 
notice subsequent to the January 2004 rating decision 
appealed, he is not prejudiced by such notice timing defect.  
He was notified of VA's duties to notify and assist in the 
development of the claim.  The letter explained the evidence 
necessary to substantiate his claim for service connection, 
the evidence VA was responsible for providing, and the 
evidence he was responsible for providing.  The letter (at 
page 2) also specifically advised the veteran to submit any 
pertinent evidence in his possession.  Furthermore, he was 
given notice regarding ratings and effective dates of awards, 
see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The veteran has had ample time to respond/supplement the 
record.  The claim was re-adjudicated after all essential 
notice was given.  See March 2007 supplemental statement of 
the case (SSOC).

Regarding VA's duty to assist, the RO has obtained the 
veteran's service medical records, pertinent private 
treatment records, as well as Social Security Administration 
records.  The RO arranged for several VA examinations to 
evaluate the veteran's heart disability.  He has not 
identified any pertinent evidence that remains outstanding.  
VA's duty to assist is also met.  Accordingly, the Board will 
address the merits of this claim.
II.	Factual Background

The veteran's service medical records reveal that he was seen 
twice for complaints of chest pain in February 1964.  The 
veteran reported that it felt like "muscle spasm," which 
was relieved by bending.  Chest X-ray taken at that time was 
normal.  On service separation examination in January 1966, 
it was noted that the past chest pain, among others, was 
related to nervousness.  Chest X-ray and clinical evaluation 
of the heart was normal.

Post-service records include an April 28, 1966 record which 
notes the veteran was seen for complaints of "heart muscle 
spasm" and difficulty breathing.  He was seen again April 
30, 1966 for complaints of chest pain.  Probable peptic ulcer 
disease and anxiety neurosis were diagnosed.  A June 1966 
electrocardiogram (EKG) was normal.

On August 1966 VA examination, the veteran's past history of 
chest pain complaints were noted.  Chest X-ray revealed 
normal heart and lungs.  EKG appeared normal and there was no 
evidence of heart disease.  He was seen by a 
neuropsychiatrist for evaluation and it was reported that the 
veteran had a psychiatric evaluation 6 weeks earlier when he 
emphasized vague symptoms of cardiac difficulty which he 
described as "muscle spasms around the heart."  At that 
time all physical studies were normal, and the diagnosis was 
psychoneurotic reaction, hysterical reaction.  He reportedly 
continued to have similar complaints.  The examiner commented 
that the veteran had complaints of cardiac symptoms which 
began in service which appeared to be hysterical in nature.  
Psychoneurotic reaction, hystererical reaction, mild was 
diagnosed.

A September 1966 VA treatment record notes the veteran was 
admitted for an elective tonsillectomy.  During the admission 
he was also evaluated by cardiologists because of his history 
of "heart muscle spasm" since 1962.  Chest X-ray and EKG 
were within normal limits.  It was determined that his 
symptoms represented chest wall muscle spasm, and not cardiac 
disease.


In September 1966 the RO granted service connection for 
psychoneurotic reaction, hysterical reaction.

Social Security Administration records show the veteran's 
ongoing to treatment for various disabilities, including 
heart problems from 1987 to 1989.  An August 1989 Social 
Security Administration disability determination rated the 
veteran as disabled.

In August 1995 the veteran filed a claim for service 
connection for coronary artery disease.  He recalled chest 
symptoms he had during and shortly after service, and he 
asserted that such represented coronary artery disease which 
was diagnosed years later.  The veteran related he had a 
heart attack and coronary artery bypass surgery in 1988, and 
he thereafter had additional treatment for heart disease, 
including another bypass operation in 1994.  With his claim 
he submitted a July 1995 statement from D.M.C., M.D., who 
reported the veteran had had 2 coronary artery by-pass 
surgeries, the first in 1988 and the second in 1994.

On April 1996 VA examination, the veteran reported a history 
multiple problems with his heart.  He stated that he started 
having shortness of breath and left-sided chest pain at 16 
years of age while performing athletics.  He stated that he 
was diagnosed with anxiety while in the service due to 
extreme stress.  Physical examination revealed normal chest 
and heart.  EKG showed normal sinus rhythm.  Coronary artery 
disease, angina and chest wall syndrome after surgery were 
diagnosed.

In a July 1996 statement, Dr. D.M.C. reported that he had 
reviewed the veteran's medical records from service and noted 
that the veteran had been seen on two occasions for chest 
pain.  He commented that there was no documentation of any 
physical examination that would support a diagnosis of 
"muscle spasm," nor was there any attempt to rule out 
cardiac causes of the veteran's chest pain.  It was also 
noted that no stress test was ordered or obtained.  The 
physician added that with the veteran's early onset of 
coronary artery disease, the chest pains in service may have 
been his earliest symptoms.

The veteran testified at a hearing at the RO in April 1997.  
He described the symptoms he had during service, and he 
asserted the symptoms were then wrongly diagnosed as being 
due to muscle spasms or psychiatric problems.  The veteran 
also described how years later he was treated for 
hypertension and coronary artery disease, and he argued that 
his heart disease was present in service.  He said that Dr. 
D.M.C. was his primary physician and a surgeon and internist, 
not a cardiologist.  He added that Dr. D.M.C. had based his 
opinion, in part, on history obtained from the veteran and 
that Dr. D.M.C. was not aware of all of the veteran's medical 
history concerning this issue.  The veteran also testified 
that the doctors who had performed his heart surgery 
indicated that his cardiac condition had developed over many 
years.

In June 2003 the veteran submitted a May 2003 letter from 
L.R.C., M.D.  Dr. L.R.C. stated that she had reviewed the 
veteran's service medical records.  She stated that he had 
chest discomfort during his time served and ultimately ended 
up having early onset coronary artery disease, which required 
bypass surgery and subsequent multiple stent placements.  Dr. 
L.R.C. stated that she suspected that the veteran's chest 
discomfort that he experienced while in the military did 
represent early symptoms of anginal chest discomfort.

During an August 2003 VA examination the veteran reported 
that his family history was positive for early onset coronary 
artery disease.  He stated that in 1962 he experienced 
episodes of chest pain and shortness of breath.  He further 
reported that while stationed in Alaska, he became trapped in 
a building after an earthquake.  He experienced shortness of 
breath and chest pain.  He stated that he was told that the 
episodes were a result of muscle spasm as the EKGs were 
normal.  He reported having had three cardiac stents done, 
two bypass surgeries, and an angioplasty.  Physical 
examination revealed a large midline scar from the bypass 
surgery with keloid formation.  The examiner, having noted 
that the veteran's claims file was not available, stated, 
"With regard to the veteran's claim, if he did, indeed, have 
chest pain and discomfort while in the service, and with the 
family history of early cardiac disease, it is at least as 
likely as not that this is related to his cardiac illness 
today."

After reviewing the veteran's claims file in October 2003, 
the VA examiner opined:

It is at least as likely as not that [the 
veteran] had non-cardiac chest pain in 
1962 given the normal EKG results.  Of 
note there are multiple causes of chest 
pain that is unrelated to myocardial 
ischemia or infarction.  As regards his 
subsequent coronary artery disease as 
outlined in [M.C.'s] notes dated August 
11, 2003, he is to start with a high risk 
given his very strong family history, 
gender, age and diabetes mellitus.  It is 
less likely that it was due to the chest 
pain while in service.

At the June 2005 videoconference hearing, the veteran 
testified that his chest pain in service was not due to a 
psychoneurotic reaction, but was cardiac in nature.

Private records dated in 2006 show ongoing evaluation and 
treatment for the veteran's heart disorder.

On January 2007 VA examination, the veteran reported that he 
developed left-sided chest pain and shortness of breath while 
in high school playing football.  He indicated that he was 
not treated.  He stated that while in the military in 1962 he 
had a recurrence of left-sided chest pain.  He also reported 
that postservice he experienced intermittent chest pain in 
the 1970s-1980s.  After reviewing the veteran's claims file, 
the VA examiner noted:

In summary, there is no existing 
incontrovertible document from the 
military service years and soon after to 
indicate coronary artery disease.  The 
treating physicians suggested that the 
reason could be because no stress test 
was done then.  But this was not a 
standard of care (and probably did not 
exist in the 1960s).  On the contrary, 
there are documentations that cast doubt 
as to the cardiac nature of the chest 
pain syndrome in the 1960s.  Therefore, 
while the actual etiology of the chest 
pain syndrome in the 1960s is unclear, it 
is my medical opinion that it is less 
likely of cardiac origin.  As noted by 
the treated physicians in the 1960s, the 
causes include psychoneurotic anxiety, 
peptic ulcer disease, and 
costochondritis.

III.	Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  If 
heart disability (as a chronic disease) is manifested to a 
compensable degree within one year following discharge from 
active duty, it may be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

To establish service connection for a disability, there must 
be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
of a disease or injury; and medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury (disability).  Hickson v. West, 13 
Vet. App. 247, 248 (1999).  The determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).

It is not in dispute that the veteran has a heart disability.  
Such has been well-documented in the record.  However, his 
service medical records do not show that such disability was 
manifested in service.  Accordingly, service connection for a 
heart disability on the basis that such disability became 
manifest in service and persisted is not warranted.  
Furthermore, as there is no evidence that a heart disability 
was manifested in the first postservice year, service 
connection for such disability on a presumptive basis (as a 
chronic disease) is also not warranted.

The veteran may still establish service connection for his 
heart disability by affirmatively showing with competent 
(medical) evidence that his current disability is otherwise 
related to (incurred or aggravated in) service.  The record 
does not include any such evidence.  While the private 
opinions (July 1976 and May 2003) as well as the August 2003 
VA opinion were favorable to the veteran's claim, such 
opinions were not based on a review of the entire record.  
Furthermore, the opinions (significantly, the two private 
opinions) appeared to be clearly speculative in nature as 
they did not find with any meaningful level of probability 
that his current heart disability was related to service.  
Speculative or conjectural opinions as to causation are not 
persuasive.  See 38 C.F.R. § 3.102 and (Bloom v. West, 12 
Vet. App. 185, 186-87 (1999) (treating physician's opinion 
that the veteran's experiences as a prisoner of war "could" 
have precipitated the initial development of his lung 
condition was found too speculative to provide medical nexus 
evidence).

The January 2007 VA examiner elicited the veteran's history, 
reviewed the claims file extensively, and specifically stated 
that the veteran's heart disability was not related to 
service (to include the chest pains experienced therein).  
Because that opinion is based on the actual record, and 
provides supporting rationale (noting the absence of 
pertinent pathology on examinations in the 1960s undertaken 
shortly following service), the Board finds that opinion 
persuasive in the matter of a nexus between the disability 
for which service connection is sought and the veteran's 
active service.  

Moreover, a lengthy period of time between service and the 
earliest post-service clinical documentation of the 
disability for which service connection is sought (here some 
22 years) is, of itself, a factor for consideration against a 
finding that any current heart disability was incurred in 
service.  See Maxson v. Gober, 230 F.3d. 1330, 1333 (Fed. 
Cir. 2000).  Because the veteran is a layperson, his own 
belief that his heart disability may be related to service is 
not competent evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  

The preponderance of the evidence is against the veteran's 
claim.  Accordingly, it must be denied.

ORDER

Service connection for a heart disability is denied.



____________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


